DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Claim 20: states BORAX, TRITON, ProClin.  The use of the terms BORAX, TRITON, ProClin, which are a trade name or a mark used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP 6.20 Trade Names, Trademarks, and Other Marks Used in Commerce.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation --a shell-- in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes --a shell-- will be interpreted as the outer surface of the --box body-- of line 2.

Claim 9 recites the limitation "may be used for” in line 2 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, thus not positively claiming the invention.  See MPEP § 2173.05(d).

Claims 10-14, 18-20 are rejected by dependency of claim 9.

Claim 10 recites the limitation --the back-- in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes --the back-- will be interpreted as the outer of the --box body-- harboring the --insertable zone--.

Claim 12 recites the limitation --detecting apparatus comprises-- in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention.  See MPEP § 2173.05(d).

Claim 13 recites the limitation --lysis tube comprises-- in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention. See MPEP § 2173.05(d).

Claim 14 recites the limitation --the virus is-- in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention. See MPEP § 2173.05(d).

Claim 15 recites the limitation --readily torn off-- in line 2 which renders the claim vague and  indefinite because it is unclear if --readily torn off-- means material absent or not from the --insertable zone--.  For examination purposes --readily torn off-- will be interpreted as material that could be absent from the --insertable zone-- after mechanical action upon it.

Claim 18 recites the limitation --to be insert the lysis tube-- in lines 2-3 which is vague and indefinite.  For examination purpose --to be insert the lysis tube-- will be interpreted as --to insert the lysis tube--.

Claim 18 recites the limitation "insertable zone is configured” in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention. See MPEP § 2173.05(d).

Claim 19 recites the phrase -- the reagent for lysing virus comprises-- in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention. See MPEP § 2173.05(d).

Claim 20 recites the phrase --the reagent for lysing virus comprises-- in line 1 which renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention, thus not positively claiming the invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-11, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Test Kit (Panodyne®, COVID-19 & INFLUENZA A+B ANTIGEN COMBO RAPID TEST KIT SKU: PDCA2T-U) hereinafter TEST KIT.
Regarding claim 1, TEST KIT teaches (see FIG. 1, FIG. 2 below) a packaging box 01, comprising a box body 02, wherein, the box body 02 is provided with an insertable zone 03.

Regarding claim 2, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein a dashed hole 04 is disposed at an edge 05 of the insertable zone 03.

Regarding claim 3, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01 wherein, the insertable zone 03 is round.

Regarding claim 4, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01 wherein, the insertable zone 03 may be separated from the box body 02.

Regarding claim 5, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein there is an insertable zone 03 on the box body 02.

		Regarding claim 8, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein the insertable zone 03 is located close to an edge position 06 in the box body 02.

		Regarding claim 10, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein instructions 08 / 09 of the detecting apparatus 10 and the packaging box 01 are printed on the back 11 of the box body 02.

		Regarding claim 11, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein the insertable zone 03 is located on the back 11 of the box body 02.

		Regarding claim 15, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein the edge 05 of the insertable zone 03 is provided with a tear-off line which is readily torn off.

		Regarding claim 16, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein the insertable zone 03 is a hole.

		Regarding claim 18, TEST KIT teaches (see FIG. 1, FIG. 2 below) packaging box 01, wherein the insertable zone 03 is configured to insert the lysis tube 07, such that the lysis tube 07 is kept upright on the packaging box 01.


    PNG
    media_image1.png
    718
    906
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    839
    935
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over TEST KIT.
	Regarding claim 6, TEST KIT (as applied to claim 1 above) teaches all the limitations of the claim.  TEST KIT fails to teach (see FIG. 1, FIG. 2 above) packaging box 01 wherein, there are two or above insertable zones 03 on the box body 02.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of insertable zone 03 to accommodate insertion of multiple lysis tubes 07 thereto.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 7, TEST KIT (as applied to claim 6 above) teaches all the limitations of the claim.  TEST KIT fails to teach (see FIG. 1, FIG. 2 above) packaging box 01 wherein, a space between the two insertable zone 03 is less than 5 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the space between two insertable zone 03 to be less than 5 cm. to optimize manual handling of multiple lysis tubes 07.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ47.

	Regarding claim 17, TEST KIT (as applied to claim 1 above) teaches all the limitations of the claim.  TEST KIT fails to teach (see FIG. 1, FIG. 2 above) packaging box 01, wherein the packaging box 01 is made of a paper material.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the packaging box 01 of a paper material to make it recyclable.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Behrend (German Patent Application DE202019001607.4U): Teaches a “box” with similar characteristics as the claimed invention.
Lopez (W. I. P. O. International Application Publication ES1236979 U1): Teaches a “box” with similar characteristics as the claimed invention.
Emanuel et. al. (U. S. Patent 5,685,438): Teaches a “box” with similar characteristics as the claimed invention.
Cai (U. S. Patent 6,213,389): Teaches a “box” with similar characteristics as the claimed invention.
Sorensen et. al. (U. S. Patent 6,401,927): Teaches a “box” with similar characteristics as the claimed invention.
Carlson et. al. (U. S. Patent 6,851,603): Teaches a “box” with similar characteristics as the claimed invention.
Slattery et. al. (U. S. Patent Application Publication US 2019/0352042 A1): Teaches a “box” with similar characteristics as the claimed invention.
Houghton (U. S. Patent Application Publication US 2021/0031972 A1): Teaches a “box” with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735